Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 4 and 14 have been canceled. Claims 1-3, 5-13, and 15-20 are pending. Claims 1-3, 5-13, and 15-20 have been examined. Claims 1-3, 5-13, and 15-20 have been allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Thomas Szymanski on 8/30/2022.

Claims 1 and 11 are amended as following.
1.	(Currently Amended) A battery modeling system for determining an improved electrode design of a battery, comprising:
one or more processors;
a memory communicably coupled to the one or more processors and storing:
a modeling module including instructions that when executed by the one or more processors cause the one or more processors to compute one or more equivalent circuits as porous electrode transmission line models corresponding to one or more electrode designs, wherein individual circuits of the equivalent circuits define an arrangement of electrode elements having at least two geometric degrees of freedom, and wherein the electrode designs are defined according to battery specifications indicating at least a battery volume, and a separator thickness; and
an analysis module including instructions that when executed by the one or more processors cause the one or more processors to:
i) determine attributes for the equivalent circuits according to the at least the two geometric degrees of freedom in which the equivalent circuits are defined by calculating values of electron resistances and ionic resistances according to a volume of the electrode elements and the separator thickness, and calculating values of charge-transfer resistances and electric double-layer capacitances according to the battery volume, the separator thickness, and impedance measurements of a symmetric cell representation of the battery,
wherein circuit elements of the equivalent circuits include element attributes comprising the electron resistances, the ionic resistances, the charge-transfer resistances, and the electric double-layer capacitances, and 
ii) identify a target design of the electrode designs associated with one of or more of the attributes satisfying a circuit threshold, wherein the target design improves one or more of the attributes in relation to the battery when implementing the battery according to the target design, 


11.	(Currently Amended) A method for determining an improved electrode design of a battery, comprising:
computing one or more equivalent circuits as porous electrode transmission line models corresponding to one or more electrode designs, wherein individual circuits of the equivalent circuits define an arrangement of electrode elements having at least two geometric degrees of freedom, and wherein the electrode designs are defined according to battery specifications indicating at least a battery volume, and a separator thickness;
determining attributes for the equivalent circuits according to the at least the two geometric degrees of freedom in which the equivalent circuits are defined, by calculating values of electron resistances and ionic resistances according to a volume of the electrode elements and the separator thickness, and calculating values of charge-transfer resistances and electric double-layer capacitances according to the battery volume, the separator thickness, and impedance measurements of a symmetric cell representation of the battery,
wherein circuit elements of the equivalent circuits include element attributes comprising the electron resistances, the ionic resistances, the charge-transfer resistances, and the electric double-layer capacitances; and 
identifying a target design of the electrode designs associated with one of or more of the attributes satisfying a circuit threshold, wherein the target design improves one or more of the attributes in relation to the battery when implementing the battery according to the target design, 
manufacturing the battery by providing the target design to one or more manufacturing systems. 

Allowable Subject Matter
Claims 1-3, 5-13, and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claim 1, Yoo and Malifarge in combination teach battery modeling system for determining an improved electrode design of a battery, comprising:
one or more processors;
a memory communicably coupled to the one or more processors and storing:
a modeling module including instructions that when executed by the one or more processors cause the one or more processors to compute one or more equivalent circuits as porous electrode transmission line models corresponding to one or more electrode designs, wherein individual circuits of the equivalent circuits define an arrangement of electrode elements having at least two geometric degrees of freedom, and wherein the electrode designs are defined according to battery specifications indicating at least a battery volume, and a separator thickness; and
an analysis module including instructions that when executed by the one or more processors cause the one or more processors to:
i) determine attributes for the equivalent circuits according to the at least the two geometric degrees of freedom, and 
ii) identify a target design of the electrode designs associated with one of or more of the attributes satisfying a circuit threshold, wherein the target design improves one or more of the attributes in relation to the battery when implementing the battery according to the target design, 
manufacture the battery by providing the target design to one or more manufacturing systems.
However, Yoo and Malifarge either alone or in combination do not teach:
in which the equivalent circuits are defined by calculating values of electron resistances and ionic resistances according to a volume of the electrode elements and the separator thickness, and calculating values of charge-transfer resistances and electric double-layer capacitances according to the battery volume, the separator thickness, and impedance measurements of a symmetric cell representation of the battery,
wherein circuit elements of the equivalent circuits include element attributes comprising the electron resistances, the ionic resistances, the charge-transfer resistances, and the electric double-layer capacitances,
in combination with other limitations as recited in the claim.

Claims 10 and 11 recite analogous allowable limitations as those in claim 1. Hence, they are allowed, in combination with other respective limitations as recited in the claims, for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148